               Case 1:15-cr-00706-VSB Document 898 Filed 03/01/19 Page 1 of 10

     DavisWright                                                                      21st Floor
                                                                                      1251 Avenue of the Americas
Lfil Tremaine ALP                                                                     New York, NY 10020-1104

                                                                                      Robert D. Balin
                                                                                      (212) 489-8230 tel
                                                                                      (212) 489-8340 fax

                                                                                      robbalin@dwt.com




                                                              March 1, 2019


VIA ECF

Honorable Vernon S. Broderick
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Room 415
New York, New York 10007

          Re:      United States of America v. John Ashe, et al., No. 1:15-cr-00706 (VSB)
                   Letter Motion Requesting Order Unsealing Grand Jury Materials
                   Related to Wire Transfers from Dr. Chau Chak Wing to John Ashe

Dear Judge Broderick:

        This firm submits this letter motion pursuant to Rule 3 of Your Honor's Individual Rules
& Practices in Criminal Cases on behalf of Fairfax Media Limited ("Fairfax") and the Australian
Broadcasting Corporation ("ABC") (collectively, the "News Organizations"). As Your Honor is
aware, the News Organizations filed a prior letter motion (Doc. No. 857) requesting access to
certain materials from the above-referenced action (the "Ashe Proceedings") that are critical and
needed by the News Organizations to adequately defend themselves in an ongoing Australian
libel proceeding brought by Chinese-Australian Dr. Chau Chak Wing against the News
Organizations (the "Australian Libel Proceeding"). In the Australian Libel Proceeding, Dr. Chau
alleges that a television news program co-produced by the News Organizations falsely reported
that Dr. Chau "paid a $200,000 bribe to the President of the General Assembly of the United
Nations [Ashe]." Amended Statement of Claim ¶ 5(g), Chau Chak Wing v. Australian Broad.
Corp., et al., File No. NSD1088/2017 (New South Wales Registry — Fed. Ct. of Australia),
attached hereto as Attachment 1, Exhibit A.1



 Attachment 1 hereto contains a copy of the News Organizations' December 12, 2018 Touhy Request to the United
States Attorney's Office for the Southern District of New York. Attached thereto as Exhibit A is a copy of the
Amended Statement of Claim in Chau Chak Wing v. Australian Broad. Corp., et al., File No. NSD1088/2017 (New
South Wales Registry — Fed. Ct. of Australia). Attached thereto as Exhibit B is a redacted version of the diplomatic
note from the U.S. State Department to the Embassy of Antigua and Barbuda, dated January 6, 2016, which redacted
version was attached to the filed Sentencing Submission of Shiwei Yan as Exhibit #3 in the Ashe Proceedings
(PACER Doc. No. 219-4) (the "Diplomatic Note"). Attached thereto as Exhibit C is a copy of the Complaint in the
4849-1939-7256v.1 0112212-000001

 Anchorage          New York          Seattle
 Bellevue           Portland          Shanghai
 Los Angeles        San Francisco     Washington, D.C.                                                     www.dwt.com
           Case 1:15-cr-00706-VSB Document 898 Filed 03/01/19 Page 2 of 10



Hon. Vernon S. Broderick
March 1, 2019
Page 2


        We now write to the Court for two purposes. First, the News Organizations write to
withdraw their prior letter motion dated August 29, 2018 (Doc. No. 857) requesting various
materials disclosing the name of the co-conspirator identified as "CC-3" in the Complaint in the
Ashe Proceedings. Since the News Organizations filed their August 29, 2018 Letter Motion, the
United States Attorney's Office for the Southern District of New York has released various
materials to the News Organizations in response to a December 12, 2018 Touhy Request. The
materials produced by the U.S. Attorney's office establish that Dr. Chau is in fact the individual
identified in the Ashe Complaint as "CC-3." See Attachment 2, Exhibit 3.2

        Second, the News Organizations write to request that the Court issue an Order pursuant
to Federal Rule of Criminal Procedure 6(e)(3)(E)(i) unsealing a narrow category of materials
obtained via grand jury subpoena in the Ashe Proceedings by the United States Attorney's Office
for the Southern District of New York. Specifically, for the reasons set forth below, we
respectfully request that the Court unseal all bank records, wire records, or other documents
evidencing the $200,000 wire transfer payment made by Dr. Chau or his company to Ashe as set
forth in Paragraph 49 (including subpart(0) of the Complaint in the Ashe Proceedings (Doc. No.
1). The disclosure of these wire transfer records to the News Organizations is of paramount
importance to the News Organizations' defense in the Australian Libel Proceedings, and would
both avert a grave injustice and vindicate the free press from any attempt by Dr. Chau to silence
truthful journalism.

                                       FACTUAL BACKGROUND

         A.        The Ashe Proceedings and CC-3

       On October 5, 2015, the United States Attorneys' Office for the Southern District of New
York filed a Complaint in the action United States of America v. John Ashe, et al., 1:15-cr-
00706-VSB (S.D.N.Y.) alleging that various individuals — including, among others, Shiwei
"Sheri" Yan and Heidi Piao — were involved in a conspiracy to bribe then-President of the United
Nations General Assembly John Ashe. Attachment 2, Exhibit 1. Among the various overt acts
outlined in the Complaint, the Government alleged, "Yan and Piao arranged for a $200,000 wire
to a bank account belonging to the President of the UN General Assembly [Ashe] from another

criminal action United States of America v. John Ashe, et al., 1:15-cr-00706-VSB (S.D.N.Y.) (the "Complaint").
Attached thereto as Exhibit D is a list of "Key documents Sought by Requesters."
2 Attachment 2 hereto contains a copy of the Affidavit of Assistant United States Attorney Daniel C. Richenthal
dated February 19, 2019, responding to the News Organizations' December 12, 2018 Touhy Request. Attached
thereto as Exhibit 1 is a copy of the criminal Complaint in the Ashe Proceedings. Attached thereto as Exhibit 2 are
"redacted, but otherwise true and correct copies of the emails (the "Emails") referred to in Paragraph 49 of the
Complaint." Attachment 2, ¶ 4. Attached as Exhibit 3 thereto is "a redacted, but otherwise true and correct, copy of
the Diplomatic Note with Attachments A and B, as obtained by this Office from the United States Department of
State and produced in discovery to those defendants in United States v. Ashe, et al., who requested discovery . . .
[with] the name of the individual referenced in paragraph 9 of Attachment A . . . unredacted." Attachment 2, ¶ 9.
4849-1939-7256v.1 0112212-000001
           Case 1:15-cr-00706-VSB Document 898 Filed 03/01/19 Page 3 of 10



Hon. Vernon S. Broderick
March 1, 2019
Page 3


co-conspirator not named as a defendant herein in exchange for the President attending a private
conference in his official capacity." See Attachment 2, Exhibit 1 ¶ 3(d). The Complaint
identifies this other co-conspirator only as "CC-3" and describes him as a "Chinese real estate
developer." Attachment 2, Exhibit 1 ¶ 49(f) ("On November 4, 2013, ASHE's PGA account-2
received a $200,000 wire from China from one of CC-3's companies.").

       On January 20, 2016, Yan pled guilty to one count of bribery set forth in a Superseding
Information; and on July 29, 2016, Yan was sentenced to 20 months in prison.3 On January 14,
2016, Piao pled guilty to five counts (conspiracy to commit bribery; bribery; conspiracy to
commit money laundering; money laundering; and willful failure to file reports of foreign bank
and financial records) set forth in a Superseding Information; and Piao is scheduled to be
sentenced on May 24, 2019. See Doc. No. 892. These bribery conspiracy allegations in the
Complaint do not relate to any other defendant except John Ashe, who passed away on June 22,
2016.

         B.        The News Organizations Reveal CC-3 to be Dr. Chau Chak Wing, Who
                   Promptly Files a Defamation Action in Australia

        On June 5, 2017, the Australian television news magazine Four Corners broadcasted an
episode, jointly produced by Fairfax and the ABC, titled "Power and Influence." The newscast
reported that "CC-3," the unnamed co-conspirator, whose company allegedly paid $200,000 to
Mr. Ashe to attend the private conference in China, was Dr. Chau Chak Wing. Specifically, the
program reported that "[t]he FBI alleged that Yan bribed the UN General Assembly President to
speak at [the luxury Imperial Springs Resort], at a conference hosted by Dr. Chau. A sealed
indictment from a New York Court against Sheri Yan refers to Dr. Chau using a codename —
CC-3." The newscast made clear that, while "under U.S. bribery law it was illegal for Ashe as
[a] UN official to receive this payment," "[t]here is no suggestion[] Dr. Chau knew it was
illegal."4 Nonetheless, Dr. Chau sued the News Organizations in the Federal Court of Australia
claiming, among other things, that the newscast falsely states that he paid a $200,000 bribe and
that he was knowingly involved in the corrupt scheme. Attachment 1, Exhibit A ¶ 5(g) and (h).5



3See Press Release, Dep't of Justice, U.S. Attorney's Office, Southern District of New York, Former Head of
Foundation Sentenced to 20 Months in Prison for Bribing Then-Ambassador and President of United Nations
General Assembly (July 29, 2016), haps://wwwjustice.gov/usao-sdny/priformer-head-foundation-sentenced-20-
months-prison-bribing-then-ambassador-and-president.
  "Power and Influence," Four Corners (June 5, 2017), http://www.abc.net.au/4corners/power-and-influence-
promo/8579844.
5 We further note that on May 22, 2018, Andrew Hastie, Chairman of the Joint Committee on Intelligence and
Security for Australian Parliament, stated on the floor of Parliament that Dr. Chau has ties to the Chinese
Communist Party and that Dr. Chau was the unindicted co-conspirator "CC-3" referenced in the Complaint. MP
Hastie's public statement disclosing that "CC-3" is Dr. Chau has been widely reported in Australia, the United
States and around the world. See, e.g., Emily Baumgaertner and Jacqueline Williams, "In Australia, Fears of
4849-1939-7256v.1 0112212-000001
             Case 1:15-cr-00706-VSB Document 898 Filed 03/01/19 Page 4 of 10



Hon. Vernon S. Broderick
March 1, 2019
Page 4


        In defending Dr. Chau's libel suit, the News Organizations have asserted that the
challenged statements in the Four Corners episode (including the statement that Dr. Chau's
company paid $200,000 to Ashe) are true. However, prior to Dr. Chau producing documents in
discovery that the News Organizations expected would establish the truth of the Four Corners
report, the Australian Federal Court issued an order striking the News Organizations' truth
defense for failure to set forth the basis for its defense with the requisite precision. A copy of the
decision striking the News Organizations' truth defense is annexed hereto as Attachment 3.

        The News Organizations are appealing the lower court's decision to strike their truth
defense on the ground that striking their ability to prove truth is a manifest injustice. A copy of
the News Organizations' appellate submission is annexed hereto as Attachment 4. Should the
News Organizations present sufficient proof on appeal, the News Organizations are confident
that the appellate court will overturn the lower court's decision and restore their truth defense.

         C.        The News Organizations Have Established that CC-3 is Dr. Chau Chak
                   Wing and Now Seek Proof that Dr. Chau Paid Ashe

        Although the Australian trial court struck out the News Organizations' truth defense thus
cutting off any avenue for discovery in Australia, the News Organizations have continued to
pursue proof of the truthfulness of their news report. On December 12, 2018, the News
Organizations submitted a Touhy Request to the United States Attorney's Office for the Southern
District of New York ("USAO") pursuant to the Department of Justice Touhy regulations, 28
C.F.R. § 16.21 et seq., seeking the disclosure of materials that would reveal the identity of
unindicted co-conspirator CC-3. See Attachment 1. Specifically, the News Organizations
requested the following:

         •    An unredacted version of the diplomatic note from the U.S. State Department to the
              Embassy of Antigua and Barbuda, dated January 6, 2016, a redacted version of which
              was attached to the filed Sentencing Submission of Shiwei Yan as Exhibit #3 in the
              Ashe Proceedings (PACER Doc. No. 219-4) (the "Diplomatic Note"). Specifically,
              Requesters seek release of a copy of the Diplomatic Note from which is removed the
              redaction of the name of "CC-3" that appears in paragraph number 9 on page 6 of the
              exhibit that was filed by Shiwei Yan.



Chinese Meddling Rise on U.N. Bribery Case Revelation," N.Y. Times (May 22, 2018), available at
h ttps://ww w.nyti m es.co m/2018/05/22Avorld/austrakia/bri bery-u n-ch i n a-c h a u-ch a k-w i ne.htinl; Amy Remeikis and
Katharine Murphy, "Chinese Australian billionaire involved in UN bribery case, MP claims," The Daily Mail (May
22, 2018), available at https://www.theg,uardian.com/world12018/may/22/chinese-australian-billionaire-involved-in-
un-bribery-case-mp-claims; Associated Press, "Australian lawmaker accuses billionaire in UN bribe scandal," Fox
News (May 23, 2018) available at http://www.foxnews.com/worldi2018/05/23/australian-lawmaker-accuses
billionaire-in-un-bribe-scandal.html.
4849-1939-7256v.1 0112212-000001
             Case 1:15-cr-00706-VSB Document 898 Filed 03/01/19 Page 5 of 10



Hon. Vernon S. Broderick
March 1, 2019
Page 5


         •    All e-mails, bank records, wire transfer records, and other documents obtained via
              search warrants, subpoenas (excluding grand jury subpoenas), or other discovery
              methods from Defendant Shiwei Yan, Defendant Heidi Hong Piao, Defendant John
              Ashe, or any other individual or institution, that evidence the $200,000 wire transfer
              payment made by one of "CC-3's" companies to Ashe, referenced in Paragraph 49
              (including subparts (a)-(g)) of the Complaint in the Ashe Proceedings (PACER Doc.
              No. 1).

         •    All other documents in the possession of the U.S. Attorney's Office for the Southern
              District of New York that identify the name and activities of the person referred to as
              "CC-3" in Paragraph 49 (including subparts (a)-(g)) of the criminal Complaint in the
              action United States of America v. John W. Ashe, et al., No. 1:15-cr-00706-VSB
              (S.D.N.Y.)

         •    Deposition testimony or a mutually acceptable sworn statement from Senior Trial
              Counsel and Assistant U.S. Attorney Daniel C. Richenthal, or another equally
              competent representative of the U.S. Attorney's Office for the Southern District of
              New York, authenticating the documents itemized in paragraphs 2(a) through 2(c)
              above [the aforementioned paragraphs], and confirming that Dr. Chau Chak Wing is
              the CC-3 referenced in the Complaint in the Ashe Proceedings.

See Attachment 1, Affidavit of Robert D. Balin, dated December 12, 2018 ("Balin Touhy Aff."),
¶ 2. Attached as Exhibit D to the Balin Touhy Affidavit was a list of "Key documents Sought by
Requesters" that listed a variety of e-mail communications, the Diplomatic Note, and the "Bank
and/or wire transfer records of $200,000 transfer from one of CC-3s companies to one of John
Ashe's UN GA bank accounts." Attachment 1, Exhibit D at 3.

        On February 19, 2019, the USAO responded to the News Organizations' Touhy Request
with an Affidavit from Mr. Richenthal attaching various documents. See Attachment 2. Among
the documents released were "redacted, but otherwise true and correct copies of the emails (the
"Emails") referred to in Paragraph 49 of the Complaint" (Attachment 2 ¶ 4, Exhibit 2), and "a
redacted, but otherwise true and correct, copy of the Diplomatic Note with Attachments A and B,
as obtained by this Office from the United States Department of State and produced in discovery
to those defendants in United States v. Ashe, et al., who requested discovery . . . [with] the name
of the individual referenced in paragraph 9 of Attachment A.A . . unredacted." Attachment 2 119,
Exhibit 3. The USAO's disclosures establish conclusively that Dr. Chau Chak Wing is the CC-3
referenced in the Complaint in the Ashe Proceedings. Further, the e-mail communications
establish that Yan and Piao represented to Ashe that they spoke on behalf of Dr. Chau and that
Dr. Chau would pay $200,000 in exchange for Ashe appearing at a function at Dr. Chau's
Guangzhou resort. The emails also establish that Ashe confirmed to Yan and Piao that he had
received the $200,000 payment.

4849-1939-7256v.1 0112212-000001
           Case 1:15-cr-00706-VSB Document 898 Filed 03/01/19 Page 6 of 10



Hon. Vernon S. Broderick
March 1, 2019
Page 6


        The one element of proof that the USAO did not provide was evidence of the actual wire
transfer of $200,000 from Dr. Chau's company to Ashe. We understand that the USAO did not
provide this evidence because the USAO obtained the evidence by way of grand jury subpoena,
and materials obtained via a grand jury subpoena generally are deemed secret under Fed. R.
Crim. P. 6. These wire transfer records are crucial to the News Organizations' ability to
establish their truth defense in the Australian Libel Action. The News Organizations now
respectfully request that, pursuant to Fed. R. Crim. P. 6(e)(3)(E)(i), the Court unseal the
documents evidencing the wire transfer from Dr. Chau's company to Ashe.

                                           ARGUMENT

         A.        The News Organizations Have A Right To Seek Disclosure of Grand Jury
                   Materials

        Openness is "an indispensable attribute" of our judicial system. Richmond Newspapers,
Inc. v. Virginia, 448 U.S. 555, 569 (1980). It guards against unfairness and inequity in the
application of laws, as "the sure knowledge that anyone is free to attend gives assurance that
established procedures are being followed and that deviations will become known." Press-Enter.
Co. v. Superior Ct., 464 U.S. 501, 508 (1984) ("Press-Enterprise 1"). Furthermore, access to
criminal proceedings "contribut[es] to the public's perception of fairness in the criminal justice
system and `heighten[s] public respect for the judicial process.'" United States v. Doe, 63 F.3d
121, 126 (2d Cir. 1995) (quoting Globe Newspapers Co. v. Superior Ct., 457 U.S. 596, 606
(1982)). As the U.S. Supreme Court has explained, "[p]eople in an open society do not demand
infallibility from their institutions, but it is difficult for them to accept what they are prohibited
from observing." Richmond Newspapers, 448 U.S. at 572.

        It is well settled that members of the press and public have a right to intervene in a
judicial proceeding for the limited purpose of seeking unsealing of court records and
proceedings, and "must be given an opportunity to be heard." Globe Newspaper, 457 U.S. at
609 n.25 (citation omitted). Moreover, these First Amendment guarantees unquestionably apply
to members of the foreign media like the News Organizations. See Times Newspapers Ltd v.
McDonnell Douglas Corp., 387 F. Supp. 189, 192 (C.D. Cal. 1974); Mireskandari v. Daily Mail
& Gen. Tr. PLC, No. CV-12-02943-MMM, 2013 WL 12114762, at *6 (C.D. Cal. Oct. 8, 2013).
Indeed, numerous courts have specifically recognized that foreign news organizations have
standing to intervene to request the unsealing of documents in both criminal and civil cases. See,
e.g., United States v. James, 663 F. Supp. 2d 1018, 1020 (W.D. Wash. 2009) (holding Canadian
Broadcasting Company has standing under First Amendment and common law to intervene and
move to unseal documents in criminal case); United States v. Ferris, No. CR-09-0037-LRS,
2009 WL 3672072, at *1 (E.D. Wash. Nov. 4, 2009) (holding Canadian Broadcasting Company
had common law right to intervene and move to unseal documents in criminal case); In re Thow,
392 B.R. 860 (W.D. Wash. 2007) (same in bankruptcy case).

4849-1939-7256v.1 0112212-000001
           Case 1:15-cr-00706-VSB Document 898 Filed 03/01/19 Page 7 of 10



Hon. Vernon S. Broderick
March 1, 2019
Page 7


         B.        The Court Should Unseal the Requested Documents Pursuant to Federal
                   Rule of Criminal Procedure 6(e)(3)(E)(i)

        The Court should order the disclosure of the wire transfer documents in order to avoid a
potential injustice in the Australian Libel Proceeding. Although Second Circuit law is clear that
there is a presumption of secrecy and closure that attaches to grand jury proceedings, Fed. R.
Crim. P. 6(e) provides that a court "may authorize disclosure—at a time, in a manner, and
subject to any other conditions that it directs—of a grand jury matter . . . preliminarily to or in
connection with a judicial proceeding." Fed. R. Crim. P. 6(e)(3)(E)(i). As the Second Circuit
has explained, the presumption of secrecy is rebuttable by a showing of "particularized need" for
the disclosure that outweighs the need for secrecy in grand jury proceedings. In re Grand Jury
Subpoena, 103 F.3d 234, 239 (2d Cir. 1996).

        To satisfy the "particularized need" test, a party seeking disclosure of grand jury
materials must demonstrate "[1] that the material they seek is needed to avoid a possible injustice
in another judicial proceeding, [2] that the need for disclosure is greater than the need for
continued secrecy, and [3] that their request is structured to cover only material so needed."
Douglas Oil Co. of Cal. v. Petrol Stops Nw., 441 U.S. 211, 222-23 & n.12 (1979). This standard
is "a highly flexible one . . . and sensitive to the fact that the requirements of secrecy are greater
in some situations than in others." United States v. Sells Eng'g, 463 U.S. 418, 445 (1983).
Seldom has a case presented a more compelling and particularized need for disclosure than here.

         First, the disclosure of this limited set of grand jury materials (wire transfer records
evidencing the $200,000 payment from Dr. Chau's company to Ashe) is critical to avoid a grave
injustice in the Australian Libel Proceeding.6 Dr. Chau has claimed in the Australian Libel
Proceeding that the statement in the Four Corners episode that he is the unindicted co-
conspirator whose company allegedly paid $200,000 to Mr. Ashe to attend the private
conference in China is false and defamatory. With the USAOs' production of the Diplomatic
Note, which confirms that Dr. Chau is the unindicted co-conspirator referenced in the Complaint,
it is clear that Dr. Chau made affirmative misrepresentations to the Federal Court of Australia
about the precise facts that form the basis of his libel claim. Indeed, the Diplomatic Note
expressly identifies Dr. Chau as CC-3, e-mails demonstrate that Yan and Piao represented to
Ashe that they could arrange payment of $200,000 to Ashe from Dr. Chau, and other e-mails
reveal that Ashe later confirmed receipt of the payment. Having obtained these documents from
the USAO, the only missing link in proving the News Organizations' truth defense is the actual
wire transfer documents and bank records demonstrating that Dr. Chau's company actually paid


6 The third element of the particularized need test is plainly satisfied here, as the News Organizations seek the
unsealing of only those documents that demonstrate the $200,000 payment from Dr. Chau or his company to Ashe —
i.e., the wire transfer documents specifically referred to in paragraph 49 of the Complaint. This narrow set of wire
transfer documents is necessary to defend against the Australian Libel Proceeding, and requires the disclosure of no
more than necessary to achieve these ends.
4849-1939-7256v.1 0112212-000001
           Case 1:15-cr-00706-VSB Document 898 Filed 03/01/19 Page 8 of 10



Hon. Vernon S. Broderick
March 1, 2019
Page 8


the $200,000 bribe to Ashe. We know that the USAO has these banking records in its possession
as Paragraph 49(f) of the Complaint expressly provides "On November 4, 2013, ASHE's PGA
account-2 received a $200,000 wire from China from one of CC-3's companies." Attachment 2,
Exhibit 1 ¶ 49(f). Ordering disclosure of these crucial wire transfer records will unquestionably
"avoid a potential injustice" (Douglas Oil, 41 U.S. at 222-23) in the Australian Libel Proceeding
where the News Organizations must proffer hard evidence of Dr. Chau's $200,000 payment to
Ashe in order to reinstate — and ultimately prove — their truth defense.

        United States v. Watkins, 623 F. Supp. 2d 514 (S.D.N.Y. 2009) is instructive. There, the
petitioner sought disclosure of a criminal defendant's pre-sentence report — a document that is
considered highly confidential and which may only be disclosed to third parties "upon a showing
that there is a compelling need for disclosure to meet the ends of justice." Id at 516 (citing
United States v. Charmer Indus., Inc., 711 F.2d 1164, 1171 (2d Cir. 1983)).7 In the PSR,
Watkins claimed that his financial condition rendered him unable to pay for counsel and
accordingly the Court appointed a lawyer to represent him. Nevertheless, Watkins asserted in a
pending state court lawsuit against the petitioner that he had invested $600,000 in a real estate
development corporation with the petitioner only twenty days after pleading guilty. In other
words, Watkins made representations in the state court civil suit that were at odds with the
statements he made to the probation department. Accordingly, Judge Rakoff ordered disclosure
of relevant portions of Watkins' PSR to judicially estop Watkins from asserting contrary facts in
the separate state civil lawsuit related to his financial condition. The same considerations should
animate the Court here. Just as in Watkins, Dr. Chau is making allegations in the Australian libel
case that are directly at odds with the evidence adduced in the Ashe Proceedings — specifically,
that Dr. Chau's company did indeed make the $200,000 payment to Ashe, a payment that has led
to guilty pleas to bribery charges. The Court must not permit Dr. Chau to misrepresent the facts
to the Australian court. The release of these limited documents obtained via grand jury subpoena
will estop him from making such claims and prevent a potential injustice.

       Second, the need for disclosure of the wire transfer records here far exceeds the need for
continued secrecy. The Supreme Court has articulated a number of reasons for maintaining the
secrecy of grand juries. These include:

         (1) To prevent the escape of those whose indictment may be contemplated; (2) to insure
         the utmost freedom to the grand jury in its deliberations, and to prevent persons subject to
         indictment or their friends from importuning the grand jurors; (3) to prevent subornation
         of perjury or tampering with the witnesses who may testify before [the] grand jury and
         later appear at the trial of those indicted by it; (4) to encourage free and untrammeled
         disclosures by persons who have information with respect to the commission of crimes;
         (5) to protect innocent accused who is exonerated from disclosure of the fact that he has

' It bears noting that the "compelling need" standard is a much higher bar than the "particularized need" standard at
issue here.
4849-1939-7256v.1 0112212-000001
           Case 1:15-cr-00706-VSB Document 898 Filed 03/01/19 Page 9 of 10



Hon. Vernon S. Broderick
March 1, 2019
Page 9


         been under investigation, and from the expense of standing trial where there was no
         probability of guilt.

Douglas Oil, 441 U.S. at 219 n.10. None of these concerns is implicated here.

        First, there is no risk that anyone subject to indictment will escape due to the release of
the requested information. Only four individuals were involved in the transactions at issue:
Ashe, Piao, Yan, and CC-3 (now known to be Dr. Chau). Ashe is dead and both Piao and Yan
have already pled guilty to bribery. As for Dr. Chau, there is a five-year statute of limitations on
each of the crimes charged in the Complaint, 18 U.S.C. § 3282, and the most recent act involving
Dr. Chau described in the Complaint occurred on November 13, 2013. See Compl. ¶ 49. Thus,
there is no possibility that the Government will charge Dr. Chau in relation to these grand jury
materials. In any event, Dr. Chau lives in China and Australia, and as such, he cannot "escape"
from the U.S. since he is not physically here.

        Second, disclosure of the requested materials will in no way impinge on the freedom of
grand jury deliberations, or enable those subject to indictment or their friends to harass grand
jurors or suborn perjury or tampering with witnesses. The News Organizations do not request
any grand jury testimony, minutes, or the identities of grand jurors or witnesses. Rather, all that
they request are specific banking documents obtained by the USAO via grand jury subpoena.
Such a disclosure does not raise any of these concerns.

        Third, there is no risk of discouraging free disclosures by persons with information with
respect to the commission of crimes in general. It is now public record that Dr. Chau is CC-3
and that the U.S. Government has information confirming that he facilitated the payment of
$200,000 to Ashe through Yan and Piao. The unsealing of the specific wire transfer documents
will have no broader effect as they will reveal no new confidential information.

       Lastly, the U.S. Attorney's Office has confirmed that Dr. Chau is unindicted co-
conspirator, CC-3 — he is neither innocent nor "exonerated" in any sense.

       Simply put, none of the reasons for maintaining grand jury secrecy outlined by the
Douglas Oil Court is present here. When balanced against the need to avoid injustice in the
Australian Libel Proceeding, it is clear that disclosure of these materials is warranted and
appropriate.



       The News Organizations unquestionably have a compelling and particularized need for
access to the narrow set of grand jury materials they seek (i.e., documentary evidence of the
$200,000 wire transfer to Ashe), and the public interest in preventing Dr. Chau from
perpetuating a fraud on the Australian Court far outweighs any need for grand jury secrecy.
4849-1939-7256v.1 0112212-000001
          Case 1:15-cr-00706-VSB Document 898 Filed 03/01/19 Page 10 of 10



Hon. Vernon S. Broderick
March 1, 2019
Page 10


Accordingly, the News Organizations respectfully request that the Court order the wire transfer
documents to be unsealed.

       If it would assist the Court in reaching its decision, counsel for the News Organizations
respectfully request to be heard at any hearing in this matter.



                                                   Respectfully submitted,

                                                   Davis Wright Tremaine LLP


                                                           , A
                                                   Robert D. Balin



cc:      Attorneys of Record (via ECF)




4849-1939-7256v.1 0112212-000001
